Title: Memoranda, 10–29 July 1757
From: Washington, George
To: 

 

[Fort Loudoun, 10–29 July 1757]

Company’s
recommend to the Officers the Study of their Duty—The Reading of such Treatises on Discipline as will give them an insight into, and knowledge of the Service and to make themselves familiar with the Articles of War.
Govr
Write to him for the Articles of War and desire him to Order the Printer to Publish a great Number of them[.] most Serjeants in the Regular Service are presented with one each.
Out Posts
For All Services done the Publick[,] Certificates are to be gi[ve]n by the Comg Officer where Money is not in hand to pay.
Out Posts
Not to allow more than One Soldr to be absent on furlow at a time—and to give the Reason and time of his absence at the Foot of the return.
Regular & most exact returns to be made once a Month not only of the Strength of the Company but also of the Arms, Ammunition Cloathing, & Stores, Any Officer failing in this point or makes a false return & that does not see into these things himself shall be immediately relievd & tryed for Disobedience of Order’s.
Every Comg Officer who looses Men by Desertion, are to use the most vigorous means to apprehend them & to see that the Cost over & above what the Country allows is deducted from the Pay of Such offending Soldiers—they are to be advertisd at 40/ reward.
Fort Loudoun.
Whenever a Soldier is confind the Nature of his Offence is to be given in In writing signd by the Person who confines him.
No Officer Commanding a Guard is to release any Prisoner after he is once confind without an Order from me or the Commanding Officer then present.
Majr Lewis & Captn Hog.
Send money by the former to pay of[f] the Recruitg accts of the Latter.

also send money to pay the Masters of Such Servants as Captn Hog has Enlistd.
Majr Lewis
Order the Doctr to send some Medicines by him to Mr Flemming for the use of his Company.
Direct him abt the Provisions at Fort Dinwiddie.
Not to Build more Forts.
Send the difficient Cloathing to Hogs Company.
Major Lewis.
To have money for answering Contingent Expences—and to furnish Captn Woodward & see that every thing goes right on that Quarter.
